Appellant moved at Special Term to direct respondent or his attorney to furnish the missing portion of a trial exhibit for the purpose of including it in the record on appeal. The motion was referred to the Official Referee who tried the action. The Official Referee held a hearing at which testimony was taken. Prom his recollection and his trial notes, the Referee certified the contents of the missing portion of the exhibit and ordered that his certificate be included in the case on appeal. Order affirmed, without costs. No opinion. Nolan, P. J., Adel, Schmidt, Beldoek and Murphy, JJ., concur.